DETAILED ACTION
This office action is in response to applicant’s communication filed 02/26/2021.
Claim(s) 1-8 have been considered. 
-	Claim(s) 1-8 are pending.
-	Claim(s) 1-8 have been rejected as described below. 
-	This action is NON-FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Examiner acknowledges the entry of following Information Disclosure Statement (IDS) document(s) from applicant:
The information disclosure statement filed 02/26/2021.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) from application no JP2020-059139 filed 03/27/2020. The certified copy has been filed in instant application no 17/186,380 on 03/24/2021.
However, should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).


Specification 
The disclosure filed on 02/26/2021 is objected to due to having below minor informalities:
The title of the disclosure is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Drawings
The drawings filed 02/26/2021 are objected to because of the quality of the lines and characters. 37 CFR 1.84(l) requires that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The “Alarm-Log Display” box of Fig. 6 is not clearly readable and does not meet above requirements. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 4-5, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eryurek (US 20030028268 A1).
Regarding Claim 1, Eryurek teaches:
An information display device, comprising: 
a display that displays a display screen including information on measurement values respectively corresponding to measurement tags; (Among many examples, see Fig. 16 and [0126] - FIG. 16 is an exemplary graphical display that may be provided by the GUI to enable a user to quickly analyze the operational status and performance of a process area within the plant 10. …  In any event, the process area 600 is depicted as having a pair of tanks, a plurality of temperature transmitters, pressure transmitters, flow transmitters, etc. and pipes, all of which may be interconnected as shown in FIG. 16. Further, each of the physical devices may be displayed along with an associated alphanumeric identifier (e.g., TT-394) that uniquely identifies that device within the plant 10 and may also be displayed along with a graphic meter or gauge (i.e., the partially shaded semi-circular features) that enables a user to quickly determine the status of the sensing parameter associated with that device. For example, the GUI may display a graphic meter or gauge associated with a temperature transmitter and may shade more or less of the meter based on the temperature currently being sensed by the temperature transmitter. Importantly, one or more of the VI, HI, UI and PI values may be displayed for one or more of the devices shown within the area 600. … Additionally, different index values or groups of index values may be displayed for any of the devices that appear within the area 600 as desired. As can be appreciated from the display shown in FIG. 16, a user can quickly ascertain whether an area is performing properly and will continue to perform properly. Further, a user can also quickly identify those devices, units, sub units, etc. that may need attention and/or which may be causing a particular problem.)
and a controller, ([0106] - … the software routines making up the GUI may be stored and processed within a single processing station or unit, such as, for example, a workstation, a controller, etc. within the plant 10 or, alternatively, the software routines of the GUI may be stored and executed in a distributed manner using a plurality of processing units that are communicatively coupled to each other within the asset utilization system.) wherein when one or more of the measurement values are greater than a first threshold, the controller causes the display to display a first pop-up screen, including information on the one or more measurement (See Fig. 17 as an exemplary display screen with a pop-up screen superimposed on it. See [0128] - FIG. 17 is an exemplary depiction of a display that may be provided by the GUI to enable a user to view audit trail information in connection with any device used within the area 600. By way of example, a user may use a mouse to click on a given device or its alphanumeric identifier or, alternatively, may enter the identifier via a keyboard, to request a pop-up audit trail window 650 for that device. In this manner, a user can use the audit trail information to determine whether an improper or unacceptable index value may be related to a failure to calibrate the device properly or in a timely manner, whether a device has been configured properly or at all, etc. Also see Fig. 18 and [0129] - By way of example only, a vibration analysis for a motor 675 may be displayed in a pop-up window 680. A user may request such a pop-up window in response to an abnormally high or an abnormally low index value for the unit affected by the motor 675 and/or may request the window if an index value associated with the motor is indicative of a possible problem. Furthermore, if desired, the GUI may automatically provide such pop-up windows containing a detailed data analysis for those devices, units, etc. that have one or more abnormal index values. Additionally, see [0075] for detection of potentially faulty sensors by comparing determined sensor errors dY and dX to thresholds and notifying a process control operator accordingly. Fig. 20 and [0130] for additional examples of displays of alarms and alerts.)

Regarding Claim 4, Eryurek teaches all the elements of claim 1.
Eryurek further teaches:
(Among many examples, see [0131] FIGS. 21-24 are exemplary depictions of displays that may be provided by the GUI in response to a user's further investigation of an alarm, alert or any other event associated with, for example, a device. Generally speaking, a user may request device status information from a pop-up window such as the pop-up window 780 shown in FIG. 20. This detailed status information may provide one or more possible diagnoses of problems that may be responsible for the alarm condition (i.e., failed communication, failed device, needs maintenance now, advisory, etc.). Furthermore, as shown in FIG. 24, a user may request detailed help from any status window. This detailed help may provide step by step instructions to guide the user or some other person in rectifying the problem diagnosed by the system. This information may be made available to the GUI from the asset utilization expert 50 and/or from devices themselves, from the process control diagnostic expert 65, from other analysis tools, etc. See also another example in [0129] - By way of example, a pop-up window 690 including a graph of the efficiency of the motor 675 is provided in response to a user request or, alternatively, in response to an automatic request by the asset utilization expert 50. Such a pop-up window may be requested or needed if one or more the index values associated with the portion of the process being carried out by the tank 610 is abnormal. In particular, in this example, the user may recognize that the motor 675 has a poor PI value and/or that the area 600 has a poor PI value. As a result, the user may request more detailed information, such as that contained within the pop-up window 690 to determine whether a problem exists with the motor 675. [0130] also has examples of user selection based display of more detailed information.).

Regarding Claim 5, Eryurek teaches all the elements of claim 4.
Eryurek further teaches:
wherein the related information is at least one of log information, video information, or distribution information on the one or more measurement values. (For the example provided above from [0129] - By way of example, a pop-up window 690 including a graph of the efficiency of the motor 675 is provided in response to a user request or, alternatively, in response to an automatic request by the asset utilization expert 50. Such a pop-up window may be requested or needed if one or more the index values associated with the portion of the process being carried out by the tank 610 is abnormal. In particular, in this example, the user may recognize that the motor 675 has a poor PI value and/or that the area 600 has a poor PI value. As a result, the user may request more detailed information, such as that contained within the pop-up window 690 to determine whether a problem exists with the motor 675. Also, in this example, the pop-up window may contain a graph of the efficiency of the motor 675 over time where actual efficiency data 700 is graphed against theoretical or empirically derived maximum efficiency data 710. Thus, this teaches the related information being log/distribution information over time.).

Regarding Claim 7, Eryurek teaches:
An information display method, comprising: 
(Among many examples, see Fig. 16 and [0126] - FIG. 16 is an exemplary graphical display that may be provided by the GUI to enable a user to quickly analyze the operational status and performance of a process area within the plant 10. …  In any event, the process area 600 is depicted as having a pair of tanks, a plurality of temperature transmitters, pressure transmitters, flow transmitters, etc. and pipes, all of which may be interconnected as shown in FIG. 16. Further, each of the physical devices may be displayed along with an associated alphanumeric identifier (e.g., TT-394) that uniquely identifies that device within the plant 10 and may also be displayed along with a graphic meter or gauge (i.e., the partially shaded semi-circular features) that enables a user to quickly determine the status of the sensing parameter associated with that device. For example, the GUI may display a graphic meter or gauge associated with a temperature transmitter and may shade more or less of the meter based on the temperature currently being sensed by the temperature transmitter. Importantly, one or more of the VI, HI, UI and PI values may be displayed for one or more of the devices shown within the area 600. … Additionally, different index values or groups of index values may be displayed for any of the devices that appear within the area 600 as desired. As can be appreciated from the display shown in FIG. 16, a user can quickly ascertain whether an area is performing properly and will continue to perform properly. Further, a user can also quickly identify those devices, units, sub units, etc. that may need attention and/or which may be causing a particular problem.)
and when one or more of the measurement values are greater than a first threshold, displaying a first pop-up screen, including information on the one or more measurement values, superimposed on the display screen. (See Fig. 17 as an exemplary display screen with a pop-up screen superimposed on it. See [0128] - FIG. 17 is an exemplary depiction of a display that may be provided by the GUI to enable a user to view audit trail information in connection with any device used within the area 600. By way of example, a user may use a mouse to click on a given device or its alphanumeric identifier or, alternatively, may enter the identifier via a keyboard, to request a pop-up audit trail window 650 for that device. In this manner, a user can use the audit trail information to determine whether an improper or unacceptable index value may be related to a failure to calibrate the device properly or in a timely manner, whether a device has been configured properly or at all, etc. Also see Fig. 18 and [0129] - By way of example only, a vibration analysis for a motor 675 may be displayed in a pop-up window 680. A user may request such a pop-up window in response to an abnormally high or an abnormally low index value for the unit affected by the motor 675 and/or may request the window if an index value associated with the motor is indicative of a possible problem. Furthermore, if desired, the GUI may automatically provide such pop-up windows containing a detailed data analysis for those devices, units, etc. that have one or more abnormal index values. Additionally, see [0075] for detection of potentially faulty sensors by comparing determined sensor errors dY and dX to thresholds and notifying a process control operator accordingly. Fig. 20 and [0130] for additional examples of displays of alarms and alerts.)

Regarding Claim 8, Eryurek teaches:
A non-transitory computer-readable medium storing instructions, wherein when the instructions are executed, a processor is made to execute operations ([0106] - … the software routines making up the GUI may be stored and processed within a single processing station or unit, such as, for example, a workstation, a controller, etc. within the plant 10 or, alternatively, the software routines of the GUI may be stored and executed in a distributed manner using a plurality of processing units that are communicatively coupled to each other within the asset utilization system.) comprising:
displaying a display screen including information on measurement values respectively corresponding to measurement tags; (Among many examples, see Fig. 16 and [0126] - FIG. 16 is an exemplary graphical display that may be provided by the GUI to enable a user to quickly analyze the operational status and performance of a process area within the plant 10. …  In any event, the process area 600 is depicted as having a pair of tanks, a plurality of temperature transmitters, pressure transmitters, flow transmitters, etc. and pipes, all of which may be interconnected as shown in FIG. 16. Further, each of the physical devices may be displayed along with an associated alphanumeric identifier (e.g., TT-394) that uniquely identifies that device within the plant 10 and may also be displayed along with a graphic meter or gauge (i.e., the partially shaded semi-circular features) that enables a user to quickly determine the status of the sensing parameter associated with that device. For example, the GUI may display a graphic meter or gauge associated with a temperature transmitter and may shade more or less of the meter based on the temperature currently being sensed by the temperature transmitter. Importantly, one or more of the VI, HI, UI and PI values may be displayed for one or more of the devices shown within the area 600. … Additionally, different index values or groups of index values may be displayed for any of the devices that appear within the area 600 as desired. As can be appreciated from the display shown in FIG. 16, a user can quickly ascertain whether an area is performing properly and will continue to perform properly. Further, a user can also quickly identify those devices, units, sub units, etc. that may need attention and/or which may be causing a particular problem.)
and when one or more of the measurement values are greater than a first threshold, displaying a first pop-up screen, including information on the one or more measurement values, superimposed on the display screen. (See Fig. 17 as an exemplary display screen with a pop-up screen superimposed on it. See [0128] - FIG. 17 is an exemplary depiction of a display that may be provided by the GUI to enable a user to view audit trail information in connection with any device used within the area 600. By way of example, a user may use a mouse to click on a given device or its alphanumeric identifier or, alternatively, may enter the identifier via a keyboard, to request a pop-up audit trail window 650 for that device. In this manner, a user can use the audit trail information to determine whether an improper or unacceptable index value may be related to a failure to calibrate the device properly or in a timely manner, whether a device has been configured properly or at all, etc. Also see Fig. 18 and [0129] - By way of example only, a vibration analysis for a motor 675 may be displayed in a pop-up window 680. A user may request such a pop-up window in response to an abnormally high or an abnormally low index value for the unit affected by the motor 675 and/or may request the window if an index value associated with the motor is indicative of a possible problem. Furthermore, if desired, the GUI may automatically provide such pop-up windows containing a detailed data analysis for those devices, units, etc. that have one or more abnormal index values. Additionally, see [0075] for detection of potentially faulty sensors by comparing determined sensor errors dY and dX to thresholds and notifying a process control operator accordingly. Fig. 20 and [0130] for additional examples of displays of alarms and alerts.)
Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eryurek (US 20030028268 A1) in view of Basson (US 20110283226 A1).
Regarding Claim 2, Eryurek teaches all the elements of claim 1.
While Eryurek teaches displaying pop-up window(s) superimposed on a display screen with exemplary information regarding measurements with alarm/alerts etc., (As cited above, see at least Fig. 17, 20 and relevant description),
Eryurek does not explicitly teach the larger screen size aspect of the information on the pop-up window in the following limitation:
[wherein a display size of the information on the one or more measurement values on the first pop-up screen] is larger than [a display size of the information on the measurement values on the display screen.] 
Basson explicitly teaches:
 (Abstract - The present invention provides a computer implemented method and data processing system for effectively presenting popup and related windows on a computer GUI. An example system may include a computer processor coupled to the computer readable memory. The computer processor is configured to receive content of a new window for display in the display screen, perform a text analysis on the content of the new window to determine a relevance of the new window to the user, and determine a display position of the new window on the display screen based on the relevance of the new window to the user and a cursor position in the GUI displaying keyboard input such that the new window is displayed on the display screen at the determined display position. See also Fig. 1 and [0019] - In a particular embodiment of the invention, the computer processor 110 uses the relevance of the new window 116 to the user to automatically determine a window shape of the new window on the display screen. For example, a more relevant window may be displayed in a larger window. On the other hand, a less relevant window may be displayed in a smaller window. Differences in the location and/or the shape of the new windows displayed in the user interface 104 can thus provide an indication to the user about the urgency in which attention should be given to the new windows 116.) 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of well-known way of displaying a window of information in various sizes based on different criteria as taught by Basson to the system and method of displaying information on a display screen with various data such as alarms/alerts with/based on measurements as taught by Eryurek as both are directed to the Basson, abstract, Fig. 1, [0019] etc.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eryurek (US 20030028268 A1) in view of Dankers (US 20140077963 A1).
Regarding Claim 3, Eryurek teaches all the elements of claim 1.
Eryurek further teaches:
wherein when the one or more measurement values are less than or equal to the first threshold …, the controller further causes the display to display a second pop-up screen superimposed on the display screen, ….  ([see Fig. 18 and [0129] - By way of example only, a vibration analysis for a motor 675 may be displayed in a pop-up window 680. A user may request such a pop-up window in response to an abnormally high or an abnormally low index value for the unit affected by the motor 675 and/or may request the window if an index value associated with the motor is indicative of a possible problem. Furthermore, if desired, the GUI may automatically provide such pop-up windows containing a detailed data analysis for those devices, units, etc. that have one or more abnormal index values. Additionally, see [0075] for detection of potentially faulty sensors by comparing determined sensor errors dY and dX to thresholds and notifying a process control operator accordingly. Fig. 20 and [0130] for additional examples of displays of alarms and alerts.)
Eryurek does not explicitly disclose:
[wherein when the one or more measurement values are less than or equal to the first threshold] and greater than a second threshold, [the controller further causes the display to display a second pop-up screen superimposed on the display screen,] and a display aspect of the first pop-up screen is different from a display aspect of the second pop-up screen.  
Dankers explicitly teaches:
[wherein when the one or more measurement values are less than or equal to the first threshold] and greater than a second threshold, [the controller further causes the display to display a second pop-up screen superimposed on the display screen,] and a display aspect of the first pop-up screen is different from a display aspect of the second pop-up screen. (See abstract and [0033] - Fig. FIG. 2 illustrates examples of alarms or indicators that provide a visual indication of pressure or other parameter conditions at various borehole depths, e.g., the annular pressure relative to the set minimum and maximum values. In this example, three warning levels are provided relative to each of an upper parameter (e.g., pressure) limit and a lower parameter limit. Simple traffic light alarms are generated, comparing an actual value with given minimum and maximum warning and critical values. If the value is inside all limits usually no alarm is generated and no indication, or a green indicator symbol 42, is shown. If the value is outside warning limits but inside critical limits, the indicator color switches to yellow (symbol 44). If the value is outside the critical limits the indicator limit switches to red (symbol 46). Additional levels may be used, e.g., in order to cover very low or very high peaks at additional limits, e.g., symbols 48. Various symbol and/or color schemes may be used for the warning indications and are not limited to the embodiments described herein. For example, as shown in FIG. 2, symbols 50, 52 and 54, indicating that parameters exceed lower warning, critical and peak levels, respectively, may be provided with different colors than the upper limit indicators, in order to distinguish between lower and upper limit alarms. See also [0037], [0039], [0042], among other paragraphs, that teach various color schemes based on comparison of values with various limits for purposes such as alarm generation and display etc.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of well-known way of utilizing color schemes as deafferenting aspect of display for parametric measurement values falling in various limits (such as yellow for a value falling between a lower and higher threshold among many thresholds) as taught by Dankers to the system and method of display management and control of alarm/alerts based on comparison of measurement of values with a threshold (abnormally low, for example) and display relevant information in a pop-up window  as taught by Eryurek as both are directed to the field of management and control of information display. The combination would have been motivated in order to enable more efficient, visually convenient and flexible display control to be achieved by utilizing well-known way in the art for establishing multiple thresholds/limits to be indicated within different color schemes and allowed the system/user to further investigate the issue based on the color scheme with further clarity and ease as evident in Dankers, abstract, Fig. 2, [0033], [0037], [0039], [0042] etc.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eryurek (US 20030028268 A1) in view of Camp (US 20130099916 A1).
Regarding Claim 6, Eryurek teaches all the elements of claim 1.
While Eryurek further teaches the controller’s ability to detect and act according to various user/operator actions on the pop-up screen such as operator being able to further investigate an alarm/alert related information on the pop-up window (As cited above, among many examples, see [0131] FIGS. 21-24 are exemplary depictions of displays that may be provided by the GUI in response to a user's further investigation of an alarm, alert or any other event associated with, for example, a device. Generally speaking, a user may request device status information from a pop-up window such as the pop-up window 780 shown in FIG. 20.), 
Eryurek does not explicitly disclose the detected user action being a deletion operation in the following limitation:
wherein the controller further: detects a deletion operation of the information on the first pop-up screen, and based on the detection of the deletion operation, stops displaying at least one of the information on the first pop-up screen.
Camp explicitly teaches the detected user action being a deletion operation in the following limitation:
wherein the controller further: detects a deletion operation of the information on the first pop-up screen, and based on the detection of the deletion operation, stops displaying at least one of the information on the first pop-up screen. (See Fig. 3A-3C and [0040-42], especially [0040] - There may be circumstances where operators desire to see additional information regarding specific alarms represented in the timeline 302. As such, the example alarm presentation interface 300 enables operators to mouse hover over an alarm icon 304 or a flag 332 to cause additional information to pop up in, for example, a magnifying glass view. Operators may also access additional alarm information by transferring alarms displayed on timeline 302 into an optional alarm list 334 to display additional information in tabular form located below the timeline 302. The alarms included in the alarm list 334 may be selected individually by clicking on the corresponding alarm icons 304 in the timeline 302, or may be selected in mass through marquee mouse controls (e.g., clicking and dragging the mouse to form a rectangular box around the desired alarm icons 304). The example alarm presentation interface 300 also enables operators to populate the alarm list 334 with all active alarms with a single mouse click. Similarly, when operators are finished reviewing a particular alarm list, the list can be cleared with a single mouse click and the example alarm presentation interface 300 set to build a new list. See [0042] - In addition to selecting multiple alarms to populate the alarm list 334 described above, the example alarm presentation interface 300 allows for other in-context actions to be taken by an operator for one or multiple alarms such as acknowledging or shelving the selected alarms. Moreover, the in-context action capability of the alarm presentation interface 300 is able to recognize which actions are allowed for the selected alarms and preventing improper actions from being taken. See [0038] teaches acknowledged alarms being cleared: Further, the alarm icons 304 may blink or otherwise vary in appearance (e.g., intensity, size, shape, etc.) to indicate when a particular alarm has not yet been acknowledged. If unacknowledged alarms become inactive, the corresponding alarm icons 304 have a modified appearance. If alarms are acknowledged and become inactive, the corresponding alarm icons 304 are removed from the timeline 302. Any remaining alarm icons 304 retain their vertical positions within each of the columns 308 and their relative temporal positions along the timeline 302. Thus, it teaches removing acknowledged and inactive (once detected as so) alarms from the display.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of well-known way of removing alarm related information from the display based on detection of user operation as taught by Camp to the system and method of display management and control of alarm/alerts based on detection of various user actions and display relevant information in a pop-up window  as taught by Eryurek as both are directed to the field of management and control of information display. The combination would have been motivated in order to enable more efficient, visually convenient and flexible display control to be achieved by utilizing well-known way in the art for removing alarms such as inactive ones upon acknowledging them so operators can then focus more on the active alarm timeline and also in-context action capability of the alarm presentation interface 300 would be able to recognize which actions are allowed for the selected alarms and preventing improper actions from being taken as evident in Camp, abstract, Fig. 3A-C, [0038], [0040-42] etc.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009,158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Martensson; Joakim et al. (US 20100333027 A1): This art discusses deleting information from a display based on detecting user’s action for deletion. A device provides a delete slider icon, receives one or more characters, and selects a delete function from multiple delete functions, based on user activity associated with the delete slider icon. The device also deletes a single character of the one or more characters when a tap on the delete slider icon is detected, deletes one or more of the one or more characters when the delete slider icon is dragged over the one or more characters and released, and deletes all of the one or more characters when a flicking of the delete slider icon is detected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARZIA T MONTY whose telephone number is (571)272-5441.  The examiner can normally be reached on M, W-R: 2-6 pm (approximately). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARZIA T MONTY/Examiner, Art Unit 2117  

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117